UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 22, 2010 (Date of earliest event reported) KINGSTONE COMPANIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-1665 36-2476480 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 1154 Broadway, Hewlett, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (516) 374-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders of Kingstone Companies, Inc. (the “Company”) was held on June 22, 2010.The following is a listing of the votes cast for or withheld with respect to each nominee for director and a listing of the votes cast for and against, as well as abstentions, with respect to the approval of an amendment to the Company’s 2005 Equity Participation Plan: 1.Election of Board of Directors: Number of Shares For Withheld Barry B. Goldstein Michael R. Feinsod Jay M. Haft David A. Lyons Jack D. Seibald 2.Approval of amendment to the Company’s 2005 Equity Participation Plan to increase the number of shares authorized to be issued thereunder from 300,000 to 550,000: For Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINGSTONE COMPANIES, INC. Dated:June 25, 2010 By: /s/Barry B. Goldstein Barry B. Goldstein President
